Citation Nr: 1314758	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-29 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a concussion, to include headaches, memory loss, and a vision disorder. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to a rating in excess of 10 percent for left shoulder posterior labral tear, for the period from November 16, 2007 to the present.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty as a cadet at the Air Force Academy Preparatory School from July 2004 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In November 2010, the Board denied the Veteran's claim for initial rating in excess of 10 percent for left shoulder posterior labral tear, for the period from May 17, 2005 to November 15, 2007.  In November 2010 and July 2012, the Board remanded for further development the issue of a rating in excess of 10 percent for left shoulder posterior labral tear, from November 16, 2007 to the present.  A review of the file reflects that there has been substantial compliance with the actions requested in those remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for residuals of a concussion, to include headaches, memory loss, and a vision disorder; and for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period from November 16, 2007 to the present, the competent medical evidence of record for left shoulder posterior labral tear does not demonstrate limited motion of the arm to shoulder level; abduction to 60 degrees with favorable ankylosis of the scapulohumeral articulation; recurrent dislocation of the scapulohumeral joint and guarding movement only at the shoulder level; malunion of the humerus with moderate deformity; dislocation of the clavicle or scapula; or nonunion of the clavicle or scapula with loose movement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left shoulder posterior labral tear, for the period from November 16, 2007 to the present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 5201-5203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

Before addressing the merits of the remaining issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluations following the grant of service connection for left shoulder posterior tear.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in June 2006.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs.  Also on file are pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran and his representative.

VA Disability Benefits Questionnaire (DBQ) examinations were conducted during the course of the appeal period in October 2012 and January 2013.  Both VA examination reports were quite comprehensive and adequately addressed the Veteran's left shoulder complaints.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Moreover, there has been substantial compliance with the 2010 and 2012 Board remand instructions as the 2012 and 2013 VA DBQ examinations were developed and additional outpatient treatment records have been associated with the claims file; therefore, no further remand is required.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Initial Rating Claim

In this case, the Veteran claims that his currently service-connected left shoulder posterior labral tear is more severe than indicated by his 10 percent evaluation, due to due to pain and limited range of motion.

The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2012).

In evaluating the Veteran's left shoulder higher rating claim, the Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson  v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's left shoulder disability is not specifically listed in the rating schedule. The disability was rated pursuant to Diagnostic Code 5299-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5299 indicates a musculoskeletal system rating and Diagnostic Code 5203 sets forth the criteria for rating impairment of the clavicle or scapula.

Under Diagnostic Code 5203, a 10 percent disability rating for the minor shoulder requires malunion of the clavicle and scapula or nonunion of the clavicle and scapula without loose movement.  Nonunion of the clavicle and scapula with loose movement and dislocation of the clavicle and scapula warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Several other diagnostic codes are potentially applicable to the Veteran's left shoulder disability.  Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  Favorable ankylosis with abduction to 60 degrees and the ability to reach the mouth and head warrants a 20 percent rating for the minor shoulder.  Intermediate ankylosis between favorable and unfavorable merits a 30 percent rating for the minor shoulder.  A 40 percent rating for this shoulder requires unfavorable ankylosis in which abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 concerns limitation of motion of the arm.  Pursuant to this regulation, limitation of motion of the arm at the shoulder level or midway between the side and shoulder level warrants a 20 percent rating for the minor shoulder. Limitation of motion of the arm to 25 degrees from the side warrants a 30 percent rating for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5202 addresses impairment of the humerus not rated under other diagnostic codes.  Pursuant to this regulation, malunion of the humerus with moderate or marked deformity warrants a 20 percent rating for the minor shoulder.  A 20 percent rating also is warranted when the minor shoulder manifests infrequent recurrent dislocations of the humerus at the scapulohumeral joint with guarding of movement only at the shoulder level or frequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint with guarding of all arm movements.  Fibrous union of the humerus results in a 40 percent rating for the minor shoulder.  A 50 percent rating for the minor shoulder requires nonunion of humerus (false flail joint).  Finally, loss of the head of the humerus (flail shoulder) in the minor shoulder is assigned a 70 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

The normal range of motion for the shoulder is from 0 degrees to 180 degrees flexion (forward elevation), 0 degrees to 180 degrees abduction, 0 degrees to 90 degrees external rotation, and 0 degrees to 90 degrees internal rotation.  38 C.F.R. § 4.71, Plate I.

The Board notes that a rating in excess of 10 percent for the Veteran's left shoulder disability would require, under the criteria for rating the shoulder and arm, abduction to 60 degrees with favorable ankylosis of the scapulohumeral articulation; limitation of motion at shoulder level; recurrent dislocation of the scapulohumeral joint and guarding movement only at the shoulder level; malunion of the humerus with moderate deformity; dislocation of the clavicle or scapula; or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2012). 

For the period from November 16, 2007 to the present, the pertinent evidence of record includes a December 2007 MRI of the left shoulder and an impression of chronic tendinosis involving the supraspinatus and infraspinatus tendons.  There was no definite label tear.  A small cartilaginous loose body was noted beneath the coracoid.

The Veteran was afforded a VA shoulder and arm conditions DBQ examination in October 2012 at which time he complained of daily left shoulder symptoms lasting from minutes to an hour that were worse with overuse, in certain sitting positions, and while performing overhead activities.  Symptoms were improved by rest, avoidance of activities, physical therapy exercises at home, and over-the-counter medications.  The Veteran did not report that flare-ups impacted the function of the shoulder and he denied incapacitating flare-ups in the past year.  He did not undergo any surgeries on his left shoulder.  Range of motion testing revealed 135 degrees flexion and 125 degrees abduction, with objective evidence of painful motion at 0 degrees.  He was able to perform repetitive use testing with 3 repetitions.  There was no additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  However, the Veteran was found to have functional loss, functional impairment, and/or additional limitation of range of motion of the shoulder and arm after repetitive use: there was less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was localized tenderness or pain on palpation of the joints, soft tissue, biceps, and tendons of the left shoulder.  He had guarding of the left shoulder, but muscle strength was normal and there was no evidence of ankylosis, or recurrent dislocation.  The Veteran complained of mechanical symptoms such as clicking and catching of the left shoulder.  However, the glenohumeral relationship was normal without evidence of joint space narrowing or osteophyte formation.  No fracture or subluxation was identified.  The acromio clavicular joint also appeared normal.  A 2007 MRI failed to show any arthritis of the left shoulder.  The Veteran was diagnosed with a shoulder labral tear of the left shoulder which impacted his ability to work in that the left shoulder disability caused difficulty with overhead lifting.
On January 2013 VA shoulder and arm DBQ examination, the Veteran was reexamined by the October 2012 VA examiner.  Range of motion testing showed a slightly decreased range of motion when compared to the October 2012 examination, from 135 to 120 degrees flexion and 125 to 95 degrees abduction, with objective evidence of painful motion at 0 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  However, he was found to have functional loss, functional impairment, and/or additional limitation of range of motion of the shoulder and arm after repetitive use: there was less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was localized tenderness or pain on palpation of the joints, soft tissue, biceps, and tendons of the left shoulder.  He had guarding of the left shoulder, but muscle strength was normal and there was no evidence of ankylosis, or recurrent dislocation.  The Veteran complained of mechanical symptoms such as clicking and catching of the left shoulder, but muscle strength was normal and there was no evidence of ankylosis, or recurrent dislocation.  The Veteran's diagnosed remained unchanged.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left shoulder disability, for the period from November 16, 2007 to the present, is not warranted.  Since November 16, 2007, the competent medical evidence of record does not show that the Veteran's limitation of motion of the arm was limited at the shoulder level during his VA examinations.  The October 2012 and January 2013 VA examination range of motion findings do not show his arm was limited to 25 degrees from his side.  Moreover, the medical evidence does not show that the Veteran had any impairment of the humerus that resulted in a malunion of the humerus or recurrent dislocation at the scapulohumeral joint; any dislocation, nonunion of, or malunion of the clavicle or scapula; or ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5230, and 5200.

In addition, the Board further finds that there is no additional limitation of motion due to pain, fatigue, or similar symptoms as contemplated by DeLuca.  At the time of the October 2012 and January 2013 VA examinations, the examiner concluded that there was objective evidence of painful motion at 0 degrees.  Those findings, however, did not approach those which would warrant a higher rating under the diagnostic codes for the shoulder and the arm.  The VA examiner indicated that the Veteran had function loss, functional impairment and/or additional limitation of range of motion of the left shoulder and arm after repetitive use due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  The Board has considered this evidence.  Indeed, the Board finds that the Veteran's complaints of pain and functional impairment are consistent with, and encompassed by, the assigned 10 percent disability rating for the period from November 16, 2007 to the present.  As such, the preponderance of the evidence is against a rating in excess of 10 percent, for the period from November 16, 2007, to the present.

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. left shoulder pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's disability picture for his left shoulder disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal, namely, pain and limitation of motion.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's left shoulder disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a rating in excess of 10 percent for left shoulder posterior labral tear as manifestations of this disability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim for a rating in excess of 10 percent for left shoulder labral tear from November 16, 2007, to the present, must therefore be denied.


ORDER

A rating in excess of 10 percent for left shoulder posterior labral tear, for the period from November 16, 2007 to the present, is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's service connection claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

I.  Records

In this case, the Veteran contends that he his headaches, memory loss, and eye problems were related to concussions he suffered during physical training as a member of the junior varsity football team for the Air Force Academy Preparatory School.  He also contends that he injured his left knee while playing football.

As noted in the November 2010 remand, during the July 2010 hearing, the Veteran submitted a signed statement from A.P., who wrote that he attended the Air Force Academy Preparatory School with the Veteran and played on the junior varsity football team with him. A.P. related that the Veteran suffered concussions when they played Dixie State College in September 2004 and Hutchinson Community College in Kansas later in the season.  A.P. also said that the Veteran played left offensive guard, or the position next to the center on the line of scrimmage.  He also submitted a document entitled "Injury Record: USAFA Prep School Athletic Training."  However, this document is not found in the STRs collected in the claims file.  Although the record purports to show treatment for swelling, decreased strength, and limited active range of motion of the left knee on October 14, 2004, during the Veteran's claimed football season at the school, printing in the upper right hand corner and lower left hand corner of the document state that this record was "entered" or "created" on January 22, 2008.  Because of this discrepancy in dating, the Board has no way of determining whether this submission is an accurate and valid reproduction of a treatment note from the Air Force Academy Preparatory School's athletic training department.  Accordingly, the Board asked the RO/AMC to determine whether the Veteran played for any football team and obtain any treatment records concerning the Veteran from the athletic department of the Air Force Academy Preparatory School, for the period from July 2004 to May 2005, and determine whether the October 2004 athletic training document, created during January 2008 and submitted during the Veteran's July 2010 Board hearing, is authentic and genuine.

In February 2011, the RO issued a memorandum of unavailability regarding medical records from the Air Force Preparatory School, as well as any proof that the Veteran played football for the Preparatory School during the period from 2004-2005.  With the exception of the Veteran's Form DD-214, the Veteran's service personnel records have not been obtained and may be helpful in verifying whether the Veteran played football at any time during his service.  Accordingly, these records should be obtained.

II.  Medical Examinations and Opinions

Pursuant to the Board's July 2012, the Veteran underwent a VA examination of his left knee in January 2013, but the examiner failed to provide any opinion as to whether the Veteran's left knee disability was related to his service.  Accordingly, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

With regard to the Veteran's claim for service connection for residuals of a concussion, while the Board remanded the claim in July 2012 so that the December 2010 examination, which the Veteran was unable to attend, could be rescheduled, the Veteran has not yet been afforded an examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service personnel records from the National Personnel Records Center, or from any other appropriate source as necessary to obtain complete records.  These records shall be associated with the claims file.  On review of these records, the RO/AMC shall determine, and thereafter document, whether the Veteran played for any football team, to include the junior varsity, at the Air Force Academy Preparatory School between July 2004 and May 2005.  If there are no additional service personnel records, documentation used in making that determination shall be set forth in the claims file.

2.  After completion of the above, the RO/AMC shall then take such additional development action as it deems proper with respect to the two remaining issues on appeal, to include rescheduling the Veteran's VA examination in connection with the claim for service connection for residuals of a concussion and obtaining an opinion from the January 2013 examiner as to whether the Veteran's left knee disability is related to his service.

3.  When all development has been completed, the claims should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


